



1.
        

































SHARE PURCHASE AGREEMENT
relating to
Direct Conversion AB (publ)


Dated 21 March, 2019



















--------------------------------------------------------------------------------





CONTENTS
1.
 
DEFINITIONS AND INTERPRETATION
 
0
2.
 
SALE AND PURCHASE
 
7


3.
 
CONSIDERATION
 
7


4.
 
CONDITIONS
 
10


5.
 
COMPLETION
 
11


6.
 
WARRANTIES OF SELLERS
 
13


7.
 
PURCHASER WARANTIES
 
22


8.
 
COVENANTS
 
22


9.
 
INDEMNIFICATION
 
25


10.
 
SPECIFIC INDEMNITY BY THE SELLERS
 
28


11.
 
THIRD PARTY CLAIMS AND RECVERY
 
29


12.
 
SETTLEMENT OF CLAIMS
 
29


13.
 
CONFIDENTIALITY
 
30


14.
 
ANNOUNCEMENTS
 
30


15.
 
SELLERS' REPRESENTATIVE
 
31


16.
 
COSTS AND EXPENSES
 
31


17
 
ENTIRE AGREEMENT
 
31


18.
 
AMENDMENS AND WAIVERS
 
31


19.
 
NOTICES
 
31


20.
 
ASSIGNMENTS
 
32


21.
 
PARTIAL INVALIDITY
 
32


22.
 
GOVERNING LAW AND DISPUTES
 
33





Appendix A        (Sellers Details, Shares and Pro Rata Shares)
Appendix B         (Subsidiaries and ownership of the subsidiaries)
Appendix 1.1        (Operating Leases)
Appendix 1.1(i)     (Management Incentive Agreement)
Appendix 3.4(a)    (Form of Completion Statements)
Appendix 3.7        (Accredited Investor Questionnaire)
Appendix 4.1(c)    (Information Request)
Appendix 4.1(d)     (Material Agreements)
Appendix 6.1         (Data room documents)
Appendix 6.5(c)    (Share Registry)
Appendix 6.7(a)     (Accounts)
Appendix 6.7(l)     (Loans or other financial facilities available to the group
companies)
Appendix 6.10(a)     (Intellectual Property Rights)
Appendix 6.11(a)     (Insurance)
Appendix 6.13(d)    (Software and licences)
Appendix 6.15(a)     (Lease Agreements)
Appendix 6.18(a)    (Litigation)
Appendix 6.22        (Brokers)





--------------------------------------------------------------------------------







This Share Purchase Agreement (this “Agreement”) is made effective as of 21
March 2019 between:
(1)
the shareholders of the Company whose names and personal identity number or
company registration number, as applicable, are set forth in Appendix A
(“Sellers”);

(2)
Varex Imaging Investments B.V., a company organised under the laws of the
Netherlands with registered number 09198892 and having its registered address at
Postbus 44 7090AA Dinxperlo, Netherlands (“Purchaser”); and

(3)
Varex Imaging Corporation, a company organised under the laws of Delaware,
U.S.A. and having its principal business address at 1678 S. Pioneer Road, Salt
Lake City, Utah 84104, U.S.A. (“Parent”).

together the “Parties” and each individually a “Party”.
BACKGROUND:
A
Direct Conversion AB (publ) is a company organised under the laws of Sweden with
registered number 556542-8918 and having its registered address at Svärdvägen
23, 182 33 Danderyd (“Company”). The Company has a share capital of SEK
81,512,260 divided into 16,302,452 shares.

B
Sellers are the owners and registered holders of the number of shares in the
Company as set forth in Appendix A, representing 95.31 percent of the shares on
a fully diluted basis (“Shares”).

C
As per the Signing Date, the Company owns the Visuray Shares.

D
In addition to Sellers, the Company has a number of minority shareholders.
Sellers and Purchaser intend to jointly approach the minority shareholders to
encourage such minority shareholders to sell their interest in the Company on
the terms of a simplified share purchase agreement in the form agreed to between
Purchaser and Sellers’ Representative.

E
The Company is, directly or indirectly, the owner of the Subsidiaries set out in
Appendix B and is, together with the Subsidiaries, primarily engaged in the
development and manufacturing of digital X-ray imaging for medical, dental and
industrial markets (the “Business”).

F
Sellers have agreed to sell and Purchaser has agreed to purchase the Shares on
the terms and conditions set forth in this agreement.

IT IS AGREED:
1.
Definitions and Interpretation

1.1
Definitions

In this agreement the following terms have the following meanings:
“Accounting Expert” means KPMG, or if such accounting firm is unable or
unwilling to serve as the Accounting Expert, such internationally recognized
accounting firm to be agreed upon by Purchaser and Sellers’ Representative;
“Accounting Principles” means:
(a)the accounting policies, principles, estimation techniques, measurement
bases, practices and procedures used by the Group Companies in the preparation
of the Accounts on a consistent basis, to the extent not inconsistent with
accounting standards detailed in paragraph (b); and
(b)to the extent not covered by paragraph (a) International Financial Reporting
Standards as adopted by the EU, Interpretations issued by the International
Financial Reporting Interpretations Committee which have





--------------------------------------------------------------------------------





been confirmed by the International Accounting Standards Board and other
generally accepted accounting principles and practices in Sweden in force and
mandatory at the Accounts Date;
“Accounts” means the statutory consolidated audited annual accounts of the
Company (including balance sheet, profit and loss account, cash flow statement,
notes and management report (Sw. förvaltningsberättelse)), the statutory audited
annual accounts of each of the Group Companies (including balance sheet, profit
and loss account, cash flow statement, notes and management report (Sw.
förvaltningsberättelse)) and statements from the auditor of the respective Group
Companies for the financial year ended on the Accounts Date, attached as
appendix 6.7(a);
“Accounts Date” means 31 December, 2018;
“Adjustment Date” means the earliest of:
(a)the date of agreement between Sellers and Purchaser on the Completion
Statements;
(b)the day Sellers pursuant to clause 3.4(c) shall be deemed to have finally and
irrevocably accepted the Completion Statements; or
(c)if Sellers have raised objections to the Completion Statements, the
first Business Day following the date on which a dispute in relation to them has
been finally resolved, either by agreement between Sellers and Purchaser or by
the Accounting Expert pursuant to clause 3.5;
“Adjustment Statement” has the meaning set forth in clause 3.4(b);
“Affiliate”, in relation to a company, means any other company directly or
indirectly controlling, controlled by or under common control with such company,
and “control” for these purposes means:
(a)holding the majority of the voting rights or share capital of such company;
or
(b)otherwise having the power to direct the management and policies of such
company;
“Agreement” has the meaning set forth in the preamble;
“Arbitration Rules” means the Arbitration Rules of the Arbitration Institute of
the Stockholm Chamber of Commerce;
“Bank” means DNB Bank ASA, Sweden Branch;
“Bring Down of Disclosure” means a review of the Warranties given at Completion
by Sellers and the Key Persons, immediately prior to Completion in order to
identify any facts or circumstances which constitute a breach under the
Warranties;
“Business” has the meaning set forth in the preamble;
“Business Day” means a day when banks are open for general banking business in
Sweden;
“Business Warranties” means all Warranties except the Fundamental Warranties;
“Cash” means the aggregate amount of cash (including cash in hand, in transit
and at bank, together with accrued interest) held by or on behalf of all Group
Companies, not included in Working Capital and also subtracting out any
outstanding checks, as at close of business on the Completion Date as calculated
by aggregating, without duplication, all line items marked with “C” in the Form
of Completion Statement;
“Cash Consideration” has the meaning set forth in clause 3.1(b)(i);
“Claim” means any bona fide claim made by a Party in respect of a Loss;
“Company” has the meaning set forth in the preamble;





--------------------------------------------------------------------------------





“Completion” means the completion of the Transaction contemplated by this
agreement;
“Completion Date” means the date on which Completion takes place in accordance
with the provisions of this agreement;
“Completion Statements” means a consolidated balance sheet as of and per the
Completion Date, setting forth the assets and liabilities of the Group Companies
(where no item included in Working Capital shall be taken into account in Cash
or Debt and vice versa), such balance sheet to be prepared in accordance with
the Form of Completion Statements and by using the applicable Accounting
Principles, which for the avoidance of doubt excludes the application of IFRS 16
which entered into effect on 1 January 2019;
“Consideration” means the purchase price for the Shares calculated in accordance
with clause 3.1(a);
“Confidential Information” means any information of any kind or nature
whatsoever, whether written or oral, including, without limitation, this
agreement and financial information, trade secrets, customer lists and other
information, regarding Purchaser, Sellers or any of the Group Companies which is
not known to the general public;
“Covenants” means the covenants of Sellers set forth in clause 8 and “Covenant”
means any of them;
“Data Room Documents” means the information and documents contained in the
electronic data room maintained by Firmex in relation to the Group Companies and
their respective businesses and assets as listed in appendix 6.1;
“Debt” means the aggregate amount (expressed as a positive number) of all
borrowings and indebtedness in the nature of borrowings of all Group Companies
(other than between Group Companies), not included in Working Capital, as at
close of business on the Completion Date, including:
(a)loans and bank overdrafts;
(b)liabilities under acceptances of trade bills (other than in respect of
purchases in the ordinary course of business) and acceptance credits;
(c)liabilities under any bond, note, loan stock, debenture or other similar
instrument or security;
(d)liabilities under finance or equivalent leases (however excluding the
operating leases set forth on Appendix 1.1), hire purchase agreements and
conditional sale agreements;
(e)liabilities under factoring arrangements;
(f)amounts raised by any other transactions having the commercial effect of
borrowings;
(g)outstanding deferred consideration;
(h)liabilities under any currency or interest swap or other interest or currency
protection, hedging or financial futures transaction or arrangement;
(i)liabilities under any guarantee of, or indemnity against financial Loss in
respect of, any obligation of another person (other than another Group Company);
(j)liabilities in relation to any letter of credit, bond or guarantee given by a
third party in relation to any obligation and/or liability of any Group Company;
(k)accrued interest, charges and costs relating to any of the above items
(including those relating to early repayment, discharge or termination on or
around Completion); and
(l)corporation tax liabilities relating to any period before Completion;





--------------------------------------------------------------------------------





as calculated by aggregating, without duplication, all line items marked with
“D” in the Form of Completion Statements;
“Due Diligence” has the meaning set forth in clause 6.1;
“Encumbrance” means an option, lien, mortgage, claim, or any other encumbrance,
including any obligation to create any of them;
“Estimated Cash”, “Estimated Debt” and “Estimated Working Capital” each have the
meaning given in clause 3.2;
“Estimated Cash Consideration” has the meaning set forth in clause 3.3(a);
“Form of Completion Statements” means the format for a completion statement set
forth in appendix 3.4(a);
“Fundamental Warranties” means Warranties set forth in clauses 6.3 to 6.6 and
6.22;
“Group Company” means the Company or any of the Subsidiaries and “Group
Companies” means the Company and the Subsidiaries, collectively;
“Indemnified Party” means Purchaser Indemnitees in the case of a Claim by
Purchaser Indemnitees or Seller Indemnitees in the case of a Claim by Seller
Indemnitees;
“Indemnifying Party” means Sellers in the case of a Claim by Purchaser
Indemnitees or Purchaser in the case of a Claim by Seller Indemnitees;
“Intellectual Property” means inventions and discoveries, whether patentable or
not, patents, designs, trademarks, copyrights (including copyrights in software)
Internet domain names, trade names, brand names, logos, trade secrets and
confidential and proprietary information and know-how and all materials (whether
stored digitally or otherwise), including, but not limited to, software,
programs, scripts, applications, source code and object code, comments to the
source or object code, specifications, documents, abstracts and summaries of
them and any and all other intellectual, intangible and proprietary rights of a
similar kind, whether registered or not, including registrations of such rights
and pending applications for the registration of them including without
limitation the intellectual property rights listed in appendix 6.10(a);
“Insurer” means the insurer providing the R&W Policy;
“Key Persons” means the following individuals: Pasi Laukka, Rasmus Ljungwe,
Christer Ullberg, Spencer Gunn and Alex Stewart, each individually a “Key
Person”;
“Longstop Time” means 5:00 pm CET on 30 April 2019, or such other time and date
as may be agreed in writing between Sellers and Purchaser;
“Loss” means any direct or reasonably foreseeable indirect loss (however
excluding any loss of profit), claim, damage, interest, penalties, fines, costs
or expense (including reasonable legal fees, but excluding any punitive damages)
and the cost of enforcing any right to indemnification hereunder;
“Management Incentive Agreement” means an agreement attached to this Agreement
as Appendix 1.1(i), to be entered into between Purchaser and certain members of
Company management as well as consultants in a form agreed to by the parties
thereto;
“Material Adverse Effect” means a material adverse effect on the condition of
the business assets or results of operations of any Group Company taken as a
whole, except any such effect resulting from or arising in connection with:
(a)this agreement or any transactions contemplated hereby or the announcement
hereof;
(b)change or conditions affecting the industry generally; or





--------------------------------------------------------------------------------





(c)changes in economic, regulatory or political conditions generally;
“Material Agreements” means each agreement and other undertaking by or to any of
the Group Companies, the value of which, in respect of total turnover during one
(1) year, is not less than EUR 100,000 or which involves financial or guarantee
commitments of the Group Companies in excess of EUR 50,000, or which contains
undertakings or provisions that restrict the ability or right of any of the
Group Companies to engage in any business or compete with any person, or which
has not been entered into in the ordinary course of the Business or which is
otherwise of material importance to any of the Group Companies or the Business
and are listed in appendix 4.1(d);
“Minority Owners” means such owners of the Company not being Sellers on the
Signing Date and not parties to this Agreement;
“Ordinary Course of Business” means the carrying on by any Group Company of the
Business in the ordinary course (as conducted prior to the Signing Date on a
going concern basis and in each case, in accordance with past practices and
always in accordance with generally accepted principles and sound business
practice);
“Parent” has the meaning set forth in the preamble;
“Parties” or “Party” have the meanings set forth in the preamble;
“Purchaser Indemnitees” has the meaning set forth in clause 10.1;
“R&W Insurance” means a representations and warranties insurance provided by the
Insurer in accordance with the R&W Policy;
“R&W Policy” means a policy of insurance entered into between Purchaser and the
Insurer which, in accordance with its terms, will provide warranty insurance
coverage in respect of the Business Warranties;
“SCC” has the meaning set forth in clause 22.2;
“SEK” means the currency Swedish kronor;
“Sellers” has the meaning set forth in the preamble;
“Sellers’ Knowledge” means the actual knowledge of any Seller and any Key Person
after reasonable inquiry and investigation;
“Sellers’ Representative” means Jean-Philippe Flament;
“Share Percentage” has the meaning set forth in clause 3.1(b)(ii);
“Signing Date” means the date of this Agreement;
“Statutory Books” means the shareholders' register and minutes from
shareholders' meetings and board meetings;
“Stock Based Consideration” has the meaning set forth in clause 3.1(b)(iii);
“Subsidiaries” means those companies set forth in Appendix B and “Subsidiary”
means any of them;
“Surviving Sections” means clauses 1, 4, 13, 14, 15, 17, 18, 19, 20, 21 and 22;
“Target Working Capital” means EUR 3,801,785;
“Taxes” means all forms of current and deferred, national, provincial and
municipal taxation, levies, imposts and social security charges, including
without limitation corporate income taxes, wage withholding taxes, social
security contributions, value added tax, customs and excise duties, capital tax
and legal transaction taxes, withholding taxes relating to dividends, interest
and royalty withholding tax, real estate taxes, business activity





--------------------------------------------------------------------------------





tax, municipal taxes, environmental taxes and duties and any other type of taxes
in any relevant jurisdiction, as well as any surcharge, penalties and interest
relating to them;
“Tax Warranties” means the Warranties set forth in clause 6.16;
“Third Party Claim” means any claim by a third party (including tax and other
authorities) against any Group Company;
“Transaction Account” means an account opened by the Purchaser with the Bank for
transfer of the Cash Consideration to Sellers;
“Transaction Documents” means this Agreement, the Management Incentive
Agreement, the certificates and other documents to be delivered pursuant to
clause 6 of this Agreement;
“Transaction Expenses” means all fees and expenses incurred by the Company or
Sellers at or prior to Completion in connection with the preparation,
negotiation and execution of the Transaction Documents, and the performance and
consummation of the transactions contemplated hereby and thereby, including, but
not limited to, any legal, broker or banker fees and expenses;
“Transactions” means the transactions contemplated by this Agreement;
“Visuray” means Visuray Plc, a Maltese company, with company registration number
C 52301;
“Visuray Loan” means the EUR 600,000 draw down facility (of which EUR 535,000
have been drawn down) owed by Visuray to the Company;
“Visuray Shares” means the Company’s holding of 1,150,000 shares in Visuray;
“Warranties” means the warranties (Sw. garantier) of Sellers set forth in
clause 6; and
“Working Capital” means:
(a)accounts receivables and inventory; minus
(b)accounts payables; plus/minus
(c)net Value Added Taxes (VAT);
as at close of business on the Completion Date as calculated by aggregating,
without duplication, all line items in the Form of Completion Statements marked
with “WC+” and by subtracting, without duplication, all line items marked with
“WC-” in the Form of Completion Statements.


1.2    Interpretation
In this agreement, unless the context requires otherwise:
(a)
any references to the Parties mean the Parties to this agreement from time to
time and include their respective successors in title, permitted assignees,
estates and legal representatives;

(b)
a person being “controlled” (including the terms “control”, “controlling”,
“controlled by” and “under common control with” and the like) means the
possession, direct or indirect, of the power of another person to direct or
cause the direction of the management and policies of such person, whether
through the ownership of voting securities, by contract or otherwise;

(c)
the index and the headings to clauses and paragraphs of this Agreement are for
information only and shall not form part of the operative provisions of, and
shall be ignored in construing, this Agreement;

(d)
unless the context otherwise requires, words denoting the singular shall include
the plural and vice versa and words denoting any gender shall include all
genders;






--------------------------------------------------------------------------------





(e)
a reference in this Agreement to a statute or any provision of it shall refer
also to that statute or provision as amended or re-enacted;

(f)
a reference to a clause or an appendix is a reference to a clause of, or an
appendix to, this Agreement; and

(g)
the background in and appendices to this Agreement form part of the operative
provisions of this Agreement and references to this Agreement shall include
references to such background and appendices.

2.     SALE AND PURCHASE
19.1
Subject to the terms of this Agreement, Sellers shall sell and Purchaser shall
purchase the Shares on and with effect from Completion.

19.2
The Shares shall be sold free from all Encumbrances and together with all rights
of any nature attached or accruing to them on or after Completion (including the
right to receive all dividends and distributions declared, paid or made by the
Company on or after the Completion Date).

3.    CONSIDERATION
3.1    Amount
(a)
The purchase price payable by Purchaser for the Shares shall be determined as
follows:

Share Percentage x (Cash Consideration + Stock Based Consideration) = the
purchase price for the Shares (the “Consideration”)
(b)
The below terms shall have the following definitions:

(i)
“Cash Consideration” means:

(A)
EUR 65,200,000;

(B)
plus the Cash;

(C)
less the Debt;

(D)
plus the amount of any excess in the Working Capital above the Target Working
Capital or less the amount of any shortfall in the Working Capital below the
Target Working Capital, as the case may be;

(E)
plus the purchase price for the Visuray Shares (to the extent not already
included in the Cash); and

(F)
plus EUR 550,000, which represents a credit for previously incurred research and
development cost.

(ii)
“Share Percentage” means 95.31 percent which is equal to the aggregate number of
the Shares divided by 100 percent of the outstanding shares of the Company; and

(iii)
“Stock Based Consideration” means the right to receive, on the first anniversary
of the Completion Date, the number of shares of Parent’s common stock equal to
EUR 10,000,000 divided by the closing price of Parent’s common stock traded on
the NASDAQ global select market on the last trading day immediately prior to the
Completion Date.

3.2    Determination of Estimated Cash Consideration
Working together from the Signing Date, Purchaser and Sellers’ Representative
shall jointly determine reasonable estimates of the Cash, the Debt and the
Working Capital (“Estimated Cash”, “Estimated Debt”





--------------------------------------------------------------------------------





and “Estimated Working Capital” respectively). If Purchaser and Seller do not
agree on reasonable estimates by a date that is three (3) Business Days before
the Completion Date, the estimates for Estimated Cash, Estimated Debt and
Estimated Working Capital shall be based on (a) those items Purchaser and
Sellers’ Representative have agreed upon and (b) with respect to those items
that Purchaser and Sellers’ Representative have not agreed upon, if any,
Sellers’ good faith reasonable estimate of such items.
3.3    Consideration paid on the Completion Date
(a)
Purchaser shall pay the following amount to Sellers on the Completion Date
(“Estimated Cash Consideration”):

the Share Percentage multiplied by the sum of:
(i)
EUR 65,200,000;

(ii)
plus the Estimated Cash;

(iii)
less the Estimated Debt;

(iv)
plus the amount of any excess in the Estimated Working Capital above the Target
Working Capital or less the amount of any shortfall in the Estimated Working
Capital below the Target Working Capital, as the case may be;

(v)
plus the purchase price for the Visuray Shares (to the extent not already
included in the Cash); and

(vi)
plus EUR 550,000, which represents a credit for previously incurred research and
development cost.

(b)
Unpaid Transaction Expenses shall be deducted from the Consideration. On the
Completion Date, such Unpaid Transaction Expenses will be paid from the
Consideration directly to the applicable party as set forth in a funds flow
memorandum to be prepared by Purchaser and Sellers prior to Completion. The
Estimated Cash Consideration (less unpaid Transaction Expenses) shall, no later
than on the Completion Date, be paid in EUR by Purchaser to the Transaction
Account for settlement in accordance with section 5.2(a)(i)(A).

3.4    Completion Statements
(a)
Within 40 Business Days following the Completion Date, Purchaser shall provide
Sellers with draft Completion Statements in the format as set forth in the Form
of Completion Statements.

(b)
Sellers may, within 20 Business Days from receipt of the draft Completion
Statements, submit to Purchaser a written statement setting forth those items
and amounts in the draft Completion Statements with which the Sellers’
Representative disagrees, the reasons for such disagreement and details of its
proposed adjustments to the draft Completion Statements
(“Adjustment Statement”).

(c)
In the event that Sellers do not deliver to Purchaser the Adjustment Statement
pursuant to, and within the period set forth in clause 3.4(b), Sellers shall be
deemed to have finally and irrevocably accepted the draft Completion Statements
and they shall constitute the agreed Completion Statements.

3.5    Disputes in relation to the Completion Statements
(a)
Any dispute relating to or arising out of clause 3.4 shall be resolved in the
following manner:

(i)
Sellers and Purchaser shall attempt to resolve the dispute and agree the
Completion Statements within 20 Business Days of receipt by Purchaser of the
Adjustment Statement (or such longer period as may be agreed in writing between
Sellers and Purchaser); and

(ii)
if Sellers and Purchaser have not resolved the dispute within the period
specified in clause 3.5(a)(i), the matter shall, upon request by either Sellers
or Purchaser, be referred to expert determination with the Accounting Expert,
who shall give its determination to Sellers and Purchaser in a written report in
English as to what adjustments, if any, are required to the draft Completion
Statements in respect of






--------------------------------------------------------------------------------





each disputed amount and item, such determination to be given within 40 Business
Days of his receipt of all relevant information relating to the disputed amounts
and items.
(b)
The Accounting Expert shall consider only those amounts and items as to which
the Sellers’ Representative has disagreed pursuant to clause 3.4(b) and which
have not been resolved by the Sellers’ Representative and Purchaser pursuant to
clause 3.5(a)(i) and the decision of the Accounting Expert shall in no event go
beyond any of the disagreements of and the calculations made by the Sellers’
Representative or Purchaser pursuant to clause 3.4. The Accounting Expert may
not award damages or penalties to any Party with respect to any matter.

(c)
The Accounting Expert shall be jointly appointed by Purchaser and Sellers and
shall act in its capacity as an expert and not as an arbitrator. The decision of
the Accounting Expert shall be final and binding upon the Parties.

(d)
For the avoidance of doubt, Sellers will be represented by Sellers’
Representative in all measures that will be taken in accordance with this clause
and Sellers are bound by all actions taken by Sellers' Representative hereunder.

(e)
Each Party shall bear the fees, costs and expenses of its own accountants and
shall share the fees and expenses of the Accounting Expert in proportion to
which their respective calculations deviates from the Accounting Expert's final
calculation of the disputed mounts.

3.6    Adjusting payment
Within ten (10) Business Days of the Adjustment Date:
(a)
if the Cash Consideration exceeds the Estimated Cash Consideration, Purchaser
shall pay the difference to the Transaction Account and instruct the Bank to
distribute the difference to Sellers; or

(b)
if the Cash Consideration is less than the Estimated Cash Consideration,
Purchaser shall deduct the difference from the Stock Based Consideration and
shall provide Sellers’ representative with a letter notifying Sellers of such
deduction.

3.7    Payment of Stock Based Consideration
Subject to any amounts deducted for (a) adjustments under clause 3.6 and (b)
Claims for indemnification under clause 9, on the first anniversary of the
Completion Date, Purchaser shall deliver the Stock Based Consideration to the
Sellers. In the event that the Purchaser is not, despite its reasonable
endeavours, successful in transferring the Stock Based Consideration to the
Sellers, the Purchaser shall instead deliver the Stock Based Consideration to
the Sellers’ Representative (which shall in turn deliver the Stock Based
Consideration to the Sellers). In relation to Sellers selling less than 200,000
shares in the Company, Purchaser shall pay the Stock Based Consideration in an
equivalent amount in cash, unless the Seller in question and Purchaser agree
otherwise. In relation to Sellers selling 200,000 shares or more in the Company,
Purchaser shall pay the Stock Based Consideration in Parent common stock, unless
the Seller in question and Purchaser agree otherwise. To facilitate the issuance
of the Stock Based Consideration, prior to Closing, each Seller shall deliver a
completed questionnaire in the form attached hereto as Appendix 3.7 (Accredited
Investor Questionnaire). Purchaser may elect, in relation to Sellers which shall
receive the Stock Based Consideration in Parent common stock, but have not
delivered said questionnaire (completed) to the Purchaser, to pay the Stock
Based Consideration in an equivalent amount in cash.
4.    CONDITIONS
4.1
Conditions Precedent to Purchaser's obligations

The obligation of Purchaser to complete the Transaction shall be subject to the
satisfaction or the waiver by the Purchaser of the following conditions
precedent:





--------------------------------------------------------------------------------





(a)
shareholders of the Company holding more than 90 percent of the shares in the
Company (on a fully diluted basis) having entered into (i) this Agreement as
Sellers or (ii) a simplified share purchase agreement according to which they
will sell their shares in the Company to the Purchaser as of the Completion
Date;

(b)
the Transaction Documents (other than this Agreement) shall have been executed
and delivered by the parties thereto (other than Purchaser) and true and
complete copies shall have been delivered to Purchaser;

(c)
Sellers have no later than five (5) Business Days prior to Completion Date
delivered to the Bank information requested in Appendix 4.1(c) (Information
Request);

(d)
any and all required consents under any of the Material Agreements to the change
of control or change of management of any of the Group Companies having been
obtained on terms and conditions acceptable to Purchaser, in its sole
discretion;

(e)
the non-existence of a breach of the Warranties and the Covenants as of the
Completion Date which constitutes, or which may give rise to, Loss in an amount
equal to not less than EUR 100,000;

(f)
there is not appearing or occurring any Material Adverse Effect during the
period between the Signing Date and the Completion Date;

(g)
the board of directors has given the shareholders of the Company notice of a
shareholders' meeting to be held on the Completion Date, at which meeting new
board members selected by Purchaser shall be appointed;

(h)
the receipt of all necessary approvals and clearances in respect to the
Transaction from the German competition authority (De. Bundeskartellamt);

(i)
the Company shall divest the Visuray Shares no later than on the Completion
Date; and

(j)
no governmental authority shall have enacted, issued, promulgated, enforced or
entered any governmental order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.

4.2
Conditions Precedent to Sellers’ obligations

The obligation of Sellers to complete the Transaction shall be subject to the
satisfaction or the waiver by Sellers’ Representative of the following
conditions precedent:
(a)
the Transaction Documents (other than this Agreement) shall have been executed
and delivered by the parties thereto (other than Sellers) and true and complete
copies shall have been delivered to Sellers;

(b)
the Bank has issued transfer notes to the Sellers with trade date as per
Completion Date;

(c)
the non-existence of a breach of warranties and the covenants of Purchaser as of
the Completion Date which constitutes, or which may give rise to, a Loss in an
amount equal to not less than EUR 100,000;

(d)
the receipt of all necessary approvals and clearances in respect to the
Transaction from the German competition authority (De. Bundeskartellamt);

(e)
there not appearing or occurring any Material Adverse Effect during the period
between the Signing Date and the Completion Date; and

(f)
no governmental authority shall have enacted, issued, promulgated, enforced or
entered any governmental order which is in effect and has the effect of making
the transactions contemplated by this Agreement illegal, otherwise restraining
or prohibiting consummation of such transactions or causing any of the
transactions contemplated hereunder to be rescinded following completion
thereof.






--------------------------------------------------------------------------------





4.3
Non-fulfilment

(a)
In the event that the conditions set forth in clause 4.1 have not been fulfilled
on or before the Longstop Time (unless such non-fulfilment is due primarily to
the failure of Purchaser to perform or comply with any of the covenants,
agreements or conditions contained in this Agreement), Purchaser shall be
entitled, in its sole discretion, to terminate this Agreement in writing, and
Sellers shall not be entitled to any compensation of any kind due to such
termination. Such termination shall not affect the Surviving Sections, which
shall survive.

(b)
In the event that the conditions set forth in clause 4.2 have not been fulfilled
on or before the Longstop Time (unless such non-fulfilment is due primarily to
the failure of Sellers to perform or comply with any of the covenants,
agreements or conditions contained in this Agreement), Sellers shall be
entitled, in their sole discretion, to terminate this Agreement in writing, and
Purchaser shall not be entitled to any compensation of any kind due to such
termination. Such termination shall not affect the Surviving Sections, which
shall survive.

5.    Completion
5.1
Completion arrangements

Completion of the sale and purchase of the Shares shall take place at the
offices of DLA Piper Sweden KB at 10:00 am, on the date that is no later than
one Business Day after the last of the conditions to Completion set forth in
clause 4 have been satisfied or waived (other than conditions which, by their
nature, are to be satisfied on the Completion Date) or at such other place as
may be agreed in writing between Purchaser and the Sellers’ Representative.
5.2
Completion actions

(a)
On Completion the following events shall take place in the following order (but
shall be deemed to have taken place simultaneously), and Completion shall not be
deemed to have occurred until and unless all of the actions to occur on the
Completion pursuant to this clause 5.2 have been performed or the performance
thereof have been waived by the appropriate Party:

(i)
Purchaser shall:

(A)
pay (less unpaid Transaction Expenses) the Estimated Cash Consideration by wire
transfer of immediately available funds to the Transaction Account and instruct
the Bank to distribute the Estimated Cash Consideration to Sellers (through
standard DVP settlement);

(B)
pay the Transaction Expenses in accordance with the funds flow memorandum to be
prepared by Purchaser and Sellers prior to Completion; and

(C)
deliver to Sellers’ Representative the Transaction Documents (other than this
Agreement) fully executed by Purchaser.

(ii)
Sellers shall:

(A)
present evidence satisfactory to Purchaser that the conditions set forth in
clause 4.1(a)-4.1(i) have been fulfilled;

(B)
present evidence that Sellers have instructed Sellers' banks to transfer the
Shares as per Completion Date in accordance with the transfer notes issued by
the Bank and sent to the Sellers prior to Completion;

(C)
deliver to Purchaser the Transaction Documents (other than this Agreement) fully
executed by the parties thereto, other than Purchaser;

(D)
present resignations for each director or deputy director of each Group Company
as well as confirmations by each retiring director or deputy director of each
Group Company, that none






--------------------------------------------------------------------------------





of them has any claim against any Group Company in such capacity other than any
fees or reimbursement in the ordinary course of such assignment and as specified
in the confirmation;
(E)
Sellers shall deliver to Purchaser the results (in writing) of the Bring Down
Disclosure;

(F)
if requested by Purchaser, cause the Group Companies to issue powers of
attorney, enabling the persons appointed by Purchaser to sign for and on behalf
of the Group Companies until new signatories have been duly registered (to the
extent requested by Purchaser and necessary under applicable laws in order for
such persons to represent the Group Companies); and

(G)
hold a shareholders' meeting of the Company at which new board members selected
by Purchaser shall be appointed and, unless not already divested, the divestment
of the Visuray Shares shall be approved.

5.3
Non-compliance

If, on the Completion Date, any Party does not comply with its obligations under
clause 5.2 in any material respect, then Sellers (in the case of Purchaser's
non-compliance) or Purchaser (in the case of Sellers' non-compliance) may by
notice to the other:
(a)
terminate this Agreement, which, however, shall not prejudice such Party's right
to indemnification with respect to the defaults which have occurred and shall
not affect the Surviving Sections, which shall survive such termination;

(b)
effect the Completion so far as is practicable which, however, shall not
prejudice such Party's right to indemnification with respect to the defaults
which have occurred; or

(c)
specify a new date for the Completion, which shall be a Business Day no more
than 20 Business Days after the original Completion Date, in which case the
provisions of this clause 5.3 (except for this clause 5.3(c)) shall apply to the
Completion so deferred.

5.4
Effect of termination

If this Agreement is terminated pursuant to clause 5.3(a), then each Party's
further rights, obligations and liabilities under this Agreement shall cease
immediately on termination, except for:
(a)
each Party's accrued rights (including the right to claim any remedy for breach
or non‑performance), obligations and liabilities as at the date of termination;
and

(b)
each Party's continuing rights, obligations and liabilities under this
clause 5.4 and the Surviving Sections.

6.    WARRANTIES OF SELLERS
6.1
Purchaser and its advisors have conducted a due diligence investigation of the
Group Companies between 1 November, 2018 and 18 March 2019, during which
Purchaser and its advisors have reviewed the Data Room Documents and had
discussions with the Key Persons, Sellers’ Representative, and Sellers’ advisors
(with respect to commercial, accounting, financial and legal information or
matters relating to the Group Companies), as well as attended management
presentations, discussions and site visits (“Due Diligence”).

6.2
Sellers hereby, unless otherwise indicated below, jointly and severally make the
following Warranties, all of which are made as of the Signing Date and repeated
immediately prior to Completion, unless otherwise indicated.

6.3
Corporate Existence and Power

(a)
The Group Companies are duly incorporated and validly existing under the laws of
the jurisdictions in which they were incorporated, and Sellers have the
requisite power and authority to enter into and perform this






--------------------------------------------------------------------------------





Agreement and the other Transaction Documents to which they are parties. The
certificates of registration and articles of association of each Group Company
have been provided to Purchaser.
(b)
None of the Group Companies has filed (or have had filed against them) any
petition for their winding-up, are not insolvent within the meaning of
applicable laws, rules or regulations or similar requirements, and have not made
any assignment in favour of their creditors, nor has any petition for
receivership or any administration order been presented in respect of any of the
Group Companies. None of the Group Companies has initiated any proceedings with
respect to a compromise or arrangement with their creditors or for the
dissolution, liquidation or reorganisation of any of the Group Companies or the
winding-up or cessation of the Business. No receiver or administrative receiver
or liquidator has been appointed in respect of any of the Group Companies or any
of their material assets.

(c)
The execution of this Agreement, the Transaction Documents, and any other
document or instrument in connection therewith, and the Completion of the
Transaction do not result in a breach of applicable laws applicable to any Group
Company or of the articles of association of any Group Company or of any
agreement to which any Group Company is a party or by which any Group Company is
bound.

6.4
Authorisation and non-contravention

(a)
Each Seller, being a legal entity, individually warrants that it is duly
incorporated and validly existing under the laws of the jurisdiction of
formation set forth in Appendix A.

(b)
Each Seller individually warrants that it has not filed (or has had filed
against it) any petition for its winding-up, is not insolvent within the meaning
of applicable laws or similar requirements, has not made any assignment in
favour of their creditors, nor has any petition for receivership or any
administration order been presented in respect of such Seller. No assets of such
Seller have been subject to any seizure or other enforcement proceedings by any
governmental authority and such Seller has not initiated any proceedings with
respect to a compromise or arrangement with its creditors or for the
dissolution, liquidation or reorganisation of such Seller or the winding-up or
cessation of the business of such Seller. No receiver or administrative receiver
or liquidator has been appointed in respect of Sellers or any of its material
assets.

(c)
each Seller warrants individually, that this Agreement and the performance by
Sellers of their obligations under it have been duly authorised by all necessary
corporate action on the part of such Seller, and this Agreement will, when
executed, constitute valid and binding obligations of such Seller in accordance
with its terms.

(d)
Each Seller, being a legal entity, individually warrants that the execution and
performance by Sellers of this Agreement does not and will not result in a
breach of any provision of the articles of association of such Seller.

6.5
Ownership of the Shares and capitalisation of the Group Companies

(a)
Each Seller warrants individually that they own the Shares set out next to the
relevant Seller’s name in Appendix A.

(b)
The Shares constitute 95.31 percent of the issued share capital of the Company.
All of the Shares are registered with Euroclear Sweden AB.

(c)
The Company has an issued share capital of SEK 81,512,260 divided into
16,302,452 shares. Appendix 6.5(c) sets forth a true and correct copy of the
share registry of the Company as of 15 March 2019. The Shares have been duly
authorised and validly issued and are fully paid. There are no arrangements or
commitments which call for the issue or transfer of any shares, warrants,
convertible debentures or other securities of the Company. The Shares are not
subject to any Encumbrance.

6.6
Ownership of the Group Companies

(a)
The Subsidiaries are directly 100 percent owned by the Company and the details
in Appendix B regarding the shares of the Subsidiaries are correct and all such
shares are fully paid.






--------------------------------------------------------------------------------





(b)
There are no arrangements or commitments which call for the issue or transfer of
any shares, warrants, convertible debentures or other securities of the
Subsidiaries. The Company's shares in the Subsidiaries are not subject to any
Encumbrance.

(c)
All share certificates representing the shares of the Subsidiaries are in the
possession of the Company or a Group Company (as the case may be) and they are
the only share certificates issued in relation to such shares.

6.7
Accounts, accounting records and Statutory Books

(a)
The Accounts give a true and fair view (Sw. rättvisande bild) (as defined in the
Swedish Annual Report Act (Sw. Årsredovisningslagen)) of the financial position
and the results of the operations of the Group Companies on a consolidated basis
and they have been prepared in accordance with the Accounting Principles.

(b)
The accounting records of the Group Companies are up-to-date and contain, in all
material respects, complete and accurate details of the business activities of
the Group Companies to the extent required by law to be included in such
records.

(c)
The Statutory Books of the Group Companies are up-to-date and contain, in all
material respects, complete and accurate records of the matters which should be
included in such books.

(d)
The Accounting Principles have been applied by the Group Companies for the
preparation of the Accounts on a consistent basis during the three (3) financial
years preceding the current financial year.

(e)
The Group Companies have no material liabilities or obligations of any nature
(whether known or unknown and whether absolute, accrued, contingent or
otherwise) except for liabilities or obligations reflected or reserved against
in the Accounts and current liabilities incurred in the Ordinary Course of
Business of the Group Companies since the Accounts Date.

(f)
None of the Group Companies has pledged any assets or has any obligations,
commitments or liabilities, liquidated or non-liquidated, contingent or
otherwise, whether for Taxes or otherwise, in excess of what is shown in the
Accounts.

(g)
All inventory of the Group Companies has been subject to physical stock-taking
as at the Accounts Date and adequate reserves have been made in the Accounts for
slow moving items, excessive inventory levels and commercial or technical
obsolescence in accordance with the Accounting Principles.

(h)
None of the Group Companies has:

(i)
received any unlawful distribution or other unlawful value transfer
(Sw. värdeöverföring); or

(ii)
made any forbidden payment to their shareholders or any other person or granted
forbidden loans or furnished forbidden securities in contravention of the
Swedish Companies Act (Sw. Aktiebolagslagen (2005:551)) or the equivalent
legislation in any relevant jurisdiction.

(i)
Adequate provisions for bad debts have been made in the Accounts in accordance
with the Accounting Principles.

(j)
Each of the Group Companies is the owner of the assets, tangible and intangible,
that are reflected in the Accounts, plus any assets, tangible and intangible,
the title to which is acquired since the Accounts Date, and less any assets,
tangible and intangible, disposed of since the Accounts Date in accordance with
the provisions in clause 6.19, free and clear from any Encumbrance.

(k)
Each of the Group Companies owns or leases all properties and assets, tangible
and intangible, necessary for it to carry on the Business as presently conducted
and such properties and assets, tangible and intangible, are in good operating
condition, ordinary wear and tear excepted, and fully maintained and serviced on
a timely basis.






--------------------------------------------------------------------------------





(l)
There are no loans or other financial facilities available to the Group
Companies other than as set forth in appendix 6.7(l).

(m)
There is no event which gives, or after notice or lapse of time, or both, would
give any third party the right to call for repayment from any of the Group
Companies prior to normal maturity of any loan or other financial facility.

6.8
Arrangements between Sellers and the Group Companies

(a)
No agreement or arrangement other than at arm’s length terms between any Seller
or an Affiliate to a Seller, on the one hand, and any of the Group Companies, on
the other hand, will be outstanding immediately after Completion.

(b)
None of Sellers or any Affiliate of a Seller has any claims of any kind against
any of the Group Companies and none of the Group Companies is indebted in any
way towards any Sellers or any Affiliate to a Seller.

6.9
Material Agreements

(a)
Other than the Material Agreements, there are no agreements to which any of the
Group Companies is a party, receives any benefits or is otherwise bound that are
material for the operation of the Business. No Group Company has received or
given notice of termination of any Material Agreement and each Material
Agreement is in full force and effect, valid and enforceable against each party
to it in accordance with its terms. The documentation relating to the Material
Agreements is disclosed in the Data Room accurately and fully reflects the
contents of the agreements between the relevant parties.

(b)
None of the Group Companies is in any default, nor is to Sellers’ Knowledge any
counter party to any of the Material Agreements in default, of any Material
Agreement. To Sellers’ Knowledge there are no facts or circumstances that might
reasonably be expected to prevent any counter party to any Material Agreement
from performing its material obligations under the relevant Material Agreement
in compliance with its terms. The completion of the Transaction will not result
in the breach of, or constitute a default under, or result in the terminations,
cancellation or acceleration (whether after the filing of notice or the lapse of
time or both) or amendment of any right of any of the Group Companies under, or
a loss of any benefit to which any of the Group Companies is entitled under, or
the imposition of any obligation under, or Encumbrance on, any of the Material
Agreements.

(c)
No Group Company is:

(i)
a party to any agreement containing provisions for material price
re-determination or price revision except for compensation for inflation,
movements in exchange rates, and discounts for bulk buying;

(ii)
or has been a party to any agreement or arrangement which is or could be
contravening applicable laws; or

(iii)
a party to any agreement containing any terms or conditions not consistent with
fair market terms, conditions and prices.

(d)
None of the Group Companies has sold any company, business, shares or properties
where there are outstanding obligations or warranty undertakings (express or
implied) on the part of any of the Group Companies.

6.10
Intellectual Property Rights

(a)
Appendix 6.10(a) sets out a true and complete list of all:

(i)
patent registrations and patent applications, trademarks, trademark
registrations, trademark applications, designs, design registrations, design
applications, copyrights (including software and mask works), invention
disclosures, know-how and domain names owned by any of the Group Companies; and






--------------------------------------------------------------------------------





(ii)
all material Intellectual Property licensed to any of the Group Companies.

(b)
The owned and licensed Intellectual Property listed in appendix  6.10(a) include
all of the material Intellectual Property used in the ordinary conduct of the
Business as currently conducted or intended to be conducted and each of the
Group Companies is the exclusive owner of, or has valid and enforceable license
to use, with full right of disposition, such Intellectual Property and there are
no other items of Intellectual Property that are necessary for the ordinary
conduct of the Business or for the Business contemplated to be conducted. All
Intellectual Property that is not exclusively owned by the Group Companies is
indicated along with the name of the co-owner, government entity providing
funding, or the licensor.

(c)
The Intellectual Property owned or licensed by the Group Companies are
subsisting, valid, enforceable and not withdrawn, cancelled or abandoned and is
not subject to any Encumbrances. All application fees and renewal fees for such
Intellectual Property have been paid in full and the registrations and
applications are in all other respects being maintained and asserted. None of
the Group Companies is in violation of any license for Intellectual Property
licensed by any of the Group Companies.

(d)
There is no infringement, misuse or other violation by any third party of any
Intellectual Property that are owned by or licensed to the Group Companies, and
no Group Company has made or intends to make any claim, whether for
infringement, damages or otherwise, against any third party regarding the use of
Intellectual Property.

(e)
There has been no, and there is no, infringement, misuse or other violation by
any Group Company of any Intellectual Property of any third party, and there has
been no, and there are no litigation, proceedings, claims or actions pending or,
to Sellers’ Knowledge, threatened against any Group Company relating to
Intellectual Property of any third party which relates to the operation of the
Business as formerly or currently conducted or as contemplated to be conducted
or the use of Intellectual Property by any Group Company.

(f)
None of the Intellectual Property owned or used by any Group Company has been,
is or is expected to become, subject to any outstanding consents, settlements or
judgments restricting the use of such Intellectual Property or adversely
affecting the commercial value of such Intellectual Property, or any of the
Group Companies' right to such Intellectual Property or that would impair the
validity or enforceability of such Intellectual Property and none of the Group
Companies has granted, or is obliged to grant, any licence, assignment or other
right in respect of any Intellectual Property, or is obliged to disclose any
Intellectual Property to any person.

(g)
The completion of the Transaction will not cause any impairment of any
Intellectual Property, or any termination of any license agreement for
Intellectual Property used in the Business, or otherwise effect any change in
such agreement adverse to Purchaser or any of the Group Companies. All
applications with pending office actions are listed in appendix 6.10(a). No
Intellectual Property rights will be lost due to any bar dates or disclosures of
new products necessitating imminent patent filings within three (3) months
following the execution of the Agreement.

(h)
All employees and consultants who contributed to the discovery or development of
any of the Intellectual Property owned by any of the Group Companies have fully
and finally (without any compensation remaining to be paid) assigned all rights
to such Intellectual Property to the respective Group Company and the
assignments are recorded with the proper government entity.

6.11
Insurance

(a)
All material insurance policies in respect of the Group Companies have been
disclosed to Purchaser in the Data Room and all such policies are in full force
and effect until the Completion Date and are listed in appendix 6.11(a).

(b)
No claims have been made during the last three (3) years, no claim is
outstanding and no fact or circumstance exists which may give rise to a claim
under any of the Group Companies' insurance policies.






--------------------------------------------------------------------------------





(c)
The Group Companies are in compliance with all terms and conditions contained in
the insurance policies and nothing has been done or omitted to be done which
would make any policy or insurance void or voidable or which could result in a
reduction of the compensation payable under any policy.

6.12
Employment, pension agreements and labour matters

(a)
As of the Signing Date, none of the Key Persons have given or received notice of
termination of his employment or engagement with the Company, and no such Key
Person has, to Sellers’ Knowledge, any current intention of giving such notice.

(b)
No employee of any of the Group Companies is entitled to severance pay or
similar termination payments or indemnities in excess of six months of salary.

(c)
As of the Signing Date, there are no, and have not been during the last two
years, disputes between any of the Group Companies and any of its employees, and
there are no unresolved labour union grievances, unfair labour practices or
labour arbitration proceedings pending or, to Sellers’ Knowledge, threatened
relating to any of the Group Companies.

(d)
Each Group Company has complied with mandatory employment laws and from time to
time applicable collective bargaining agreements relating to the employment of
labour, including any provisions relating to wages, holiday pay, hours,
collective bargaining, the payment of social security and similar Taxes, other
payments, equal employment opportunity, employment discrimination and employment
safety, and no Group Company has received notice of any claim in relation any of
such things.

(e)
Each Group Company has complied with, and fulfilled, all its obligations under,
all pension arrangements by which the Group Companies are bound, whether
pursuant to collective bargaining agreements, individual agreements or
otherwise.

(f)
No employee or director of any Group Company will be entitled to any termination
payment, bonus or similar benefit (monetary or non-monetary) payable by any
Group Company as a result of the Transaction.

(g)
None of the Group Companies is liable to make any outstanding payment to an
employee, director or former employee by way of damages or compensation for loss
of office or employment, redundancy or unfair or wrongful dismissal, or pursuant
to any agreement on termination of employment, early retirement or any other
agreement.

(h)
There are no consultants that have performed or are performing services to any
Group Company that under any applicable law could be deemed to be an employee of
a Group Company.

6.13
IT and data protection

(a)
Each of the Group Companies has sufficient rights, either by ownership or under
valid and enforceable licenses on market terms as per execution of the relevant
agreement(s), to use all of the software and hardware currently used in the
Business.

(b)
Sellers nor any of the Group Companies has received any notice that any of the
Group Companies are in default under any provision of any of the agreements
which are necessary for the Group Companies' use of the network or the software
used in the Business or maintenance of it, and none of the Group Companies has
received or given notice of termination of any such agreement.

(c)
The Group Companies independently control the operation of the network and the
software used in the Business as well as the storage, handling and access to all
data contained therein. The Group Companies have sufficient back-up-procedures
and contingency plans in place for proper protection against loss of data.

(d)
The Group Companies have not developed or modified any software used in their
Business that is licensed according to license terms which allow users to copy,
distribute, and/or modify the software, and which require any modifications
and/or source code of the software to be made publicly available, so-called open
source.






--------------------------------------------------------------------------------





Appendix 6.13(d) sets out a true and complete list of all software and the
license type that is freeware or that is subject to an open source or general
public license.
(e)
The Group Companies:

(i)
comply with and conduct their Business in accordance with applicable data
protection and privacy legislation and regulation; and

(ii)
have taken all reasonable measures, directly or indirectly, to ensure the
confidentiality, privacy and security of customer, employee and other
confidential and personal information.

6.14
Real property

The Group Companies do not own, and have not owned, any real properties.
6.15
Properties

(a)
Appendix 6.15(a) contains a complete and accurate list of all lease agreements
for all properties leased by any of the Group Companies, and there are no lease
agreements for real properties used in the Business of any of the Group
Companies other than those listed therein. No Group Company has received or
given notice of termination of any lease agreements for real properties that is
material to the Business of the relevant Group Company.

(b)
All premises are being leased by the Group Companies under valid and enforceable
leases, subject only to such Encumbrances which may follow from law and there is
no default or event which after notice or lapse of time, or both, would
constitute a default by any party under any lease agreement.

6.16
Taxes

(a)
All Tax returns and Tax reports required to be filed by any Group Company have
been duly and timely filed with the appropriate tax authority and such filings
are in all material respects true, correct and complete and all information
required for a correct assessment of Tax has been provided.

(b)
All Tax that has become due by any Group Company has been timely and fully paid
to the relevant tax authority, or will be fully reserved for in the Accounts,
and all Tax not due by any Group Company has been fully reserved for in the
Accounts, and the Group Companies will not be liable for any additional Tax
pertaining to the period before the Completion Date.

(c)
To the extent applicable, all Tax returns of the Group Companies have been
assessed and approved by the appropriate tax authority through the tax years up
to and including the years for which such assessment and approval is required.

(d)
There are no tax audits (Sw. skatterevision), disputes or litigation currently
pending with respect to the Group Companies, and there is no basis for
assessment of any deficiency in any Tax against any of the Group Companies which
have not been paid or fully provided for in the Accounts.

(e)
To Sellers’ Knowledge, no Group Company has been involved in any transactions
that could be considered as tax avoidance.

(f)
All transactions and agreements entered into by any of the Group Companies with
any other Group Company or Sellers or Sellers' Affiliate have in all material
respects been made in accordance with applicable laws regarding transfer pricing
and on terms and conditions which do not in any way deviate from what would have
been agreed between independent parties (i.e. on an arm's length basis).

6.17
Compliance with law and permits

(a)
Each Group Company is, and has during the past three (3) years been, in all
material respects in compliance with applicable laws and regulations, including
(i) terms and conditions in any material permit, approval or






--------------------------------------------------------------------------------





authorization granted to the Group Companies, (ii) anti-corruption laws and
regulations, including the Foreign Corrupt Practices Act of 1977 (FCPA), and
(iii) import, export and other trade compliance laws and regulations.
(b)
Each Group Company has obtained all material licenses (including import and
export licenses), permits and authorizations necessary for the Group Companies
to carry on the Business as conducted at the Signing Date.

(c)
No Group Company has received notice from any authority that a Group Company is
in violation of any laws of regulations or any permit, approval or
authorization, or that any authority is intending to revoke, suspend, vary of
limit any permit, approval or authorization or that any amendment to any permit,
approval or authorization is required to enable the continued operation of the
Business, and to Sellers’ Knowledge, no such notice is threatened or expected.

6.18
Litigation

(a)
Except as set forth on appendix 6.18(a), the Group Companies are as of the
Signing Date not engaged in any pending or threatened litigation or arbitration
proceedings whether as plaintiffs, defendants or otherwise.

(b)
As of the Signing Date, no investigation or enquiry is being or has been
conducted by any governmental authority in respect of the affairs of any of the
Group Companies, and to Sellers’ Knowledge no such investigation is pending or
threatened or expected.

6.19
Absence of certain events

During the period between the Accounts Date and the Signing Date:
(a)
the Business has been carried on in the Ordinary Course;

(b)
no dividends or other distributions have been declared, paid or made by any of
the Group Companies to any Seller or Seller's Affiliate;

(c)
none of the Group Companies has sold, pledged or otherwise encumbered, any
material asset, other than in the Ordinary Course of Business;

(d)
none of the Group Companies has borrowed any additional funds exceeding EUR
100,000 from banks or other external sources;

(e)
none of the Group Companies has repaid any of their loans existing as at the
Accounts Date, other than as required in the agreements governing such loans or
in the Ordinary Course of Business; and

(f)
none of the Group Companies has entered into an agreement or arrangement to do
any of the foregoing.

6.20
Condition of the Assets

The buildings, plants, structures, furniture, fixtures, machinery, equipment and
other items of tangible personal property of the Company are structurally sound,
are in good operating condition and repair, and are adequate for the uses to
which they are being put, and none of such buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
buildings, plants, structures, furniture, fixtures, machinery, equipment and
other items of tangible personal property currently owned or leased by the
Company, together with all other properties and assets of the Company, are
sufficient for the continued conduct of the Company's business after Completion
in substantially the same manner as conducted prior to the Completion and
constitute all of the rights, property and assets necessary to conduct the
business of the Company as currently conducted.
6.21
Information

(a)
The Data Room Documents have been compiled in good faith with a view to create
in all material respects a true and fair view of the Group Companies.






--------------------------------------------------------------------------------





(b)
All information provided during Due Diligence is in all material respects true
and correct and no such information contains any untrue statement of a relevant
fact or omits to state a relevant fact necessary not to make the statements
contained in the document misleading.

(c)
There are no material facts or circumstances relating to the affairs of any of
the Group Companies which have not been disclosed to Purchaser and which, if
disclosed, might reasonably have been expected to influence the decision of a
prudent purchaser to purchase the Shares on the terms of this Agreement.

6.22
Intermediaries

Except as set forth on appendix 6.22, no broker, finder, advisor or intermediary
will be entitled to any fee, commission or other payment of any nature from any
Group Company in connection with the Transaction or the completion of it.
7.    Purchaser warranties
Purchaser makes the following warranties (Sw. garantier) to Sellers, all of
which are made as of the Signing Date and as of the Completion Date.
7.1
Corporate existence and power

(a)
Purchaser is duly incorporated and validly existing under the laws of the
jurisdiction in which Purchaser was incorporated, as well as duly qualified to
conduct business as conducted as at the Signing Date and has the requisite power
and authority, and the necessary funds, to enter into and perform this Agreement
and any other undertaking to be executed by Purchaser pursuant to this
Agreement.

(b)
Purchaser has not filed (or has had filed against it) any petition for its
winding up, is not insolvent within the meaning of applicable laws, rules or
regulations or similar requirements, and has not made any assignment in favour
of its creditors or any class of them, nor has any petition for receivership or
any administration order been presented in respect of Purchaser. Purchaser has
not initiated any proceedings for a compromise or arrangement with its creditors
or for the dissolution, liquidation or reorganisation of Purchaser or the
winding-up or cessation of the business of Purchaser. No receiver or
administrative receiver or liquidator has been appointed in respect of Purchaser
or any of its material assets and no execution have been levied upon any of its
material assets.

7.2
Corporate authorisation and non-contravention

This Agreement and any other documents or instruments to be executed by
Purchaser pursuant to this Agreement and the performance by Purchaser of its
obligations under them, have been duly authorised by all necessary corporate
action on the part of Purchaser, and this Agreement, and any other documents or
instruments to be executed by Purchaser pursuant to this Agreement, will, when
executed, constitute valid and binding obligations of Purchaser in accordance
with their respective terms.
8.    COVENANTS
8.1
Competition Authority Filing

(a)
Purchaser shall (at its own cost), as promptly as possible, prepare and file the
notification of the Transaction to the German competition authority (De.
Bundeskartellamt).

(b)
Sellers shall (at its own cost), as promptly as possible, furnish all
information and assistance to Purchaser that is necessary in connection with
Purchaser’s filing with the German competition authority (De. Bundeskartellamt).

(c)
Each Party shall cooperate fully with the other Parties and shall not wilfully
take any action that will have the effect of delaying, impairing or impeding the
receipt of any required consents, authorizations, orders and approvals.
Notwithstanding the foregoing, nothing in this Agreement shall require, or be
construed to require, Purchaser or any of its Affiliates to agree to (i) sell,
hold, divest, or limit any assets, businesses or interests of






--------------------------------------------------------------------------------





Purchaser, the Group Companies or any of their respective Affiliates or (ii)
make any material conditions relating to, or changes or restrictions in, the
operations of any such assets, businesses or interests.
8.2
Discharge of Director Liability

Subject to there being no opposition from respective auditors of the Group
Companies, at the next annual shareholders' meeting of each of the Group
Companies, Purchaser undertakes to procure that those board members of the Group
Companies who have resigned on or before the Completion Date are granted
discharge from liability for their administration until the Completion Date (or
the earlier date of their resignation).
8.3
Conduct of Business

(a)
Between the Signing Date and Completion, Sellers shall procure that the Group
Companies' Business is carried out in the Ordinary Course of Business and
consistent with past practice with a view to maintaining it as a going concern
and, except with the prior written consent of Purchaser, such consent not to be
unreasonably withheld or delayed, shall procure that:

(i)
no dividends or other distributions are declared, paid or made by any of the
Group Companies to any Seller or Seller's Affiliate;

(ii)
none of the Group Companies sell, pledge or otherwise encumber any material
asset;

(iii)
none of the Group Companies borrows any additional funds from banks or other
external sources;

(iv)
none of the Group Companies repays any of their loans existing as at the
Accounts Date, other than as required in the agreements governing such loans or
in the Ordinary Course of Business;

(v)
no changes are made to the share capital or the articles of association of the
Group Companies;

(vi)
no changes of accounting methods, principles, practices, Working Capital
principles or practices are made, including any agreement to defer any payments
to creditors beyond the agreed date of payment and amendments of any principles
for debt collection to the effect that payments from debtors are accelerated;

(vii)
there is no termination, cancellation or rescindment or material amendment or
extension of any of the Material Agreements;

(viii)
there is no borrowing of any funds from banks or other external sources except
for use of existing facilities in the Ordinary Course of Business;

(ix)
there is no repayment of any of its loans existing as at the Signing Date, other
than as required in the agreements governing such loans or pursuant to this
Agreement; and

(x)
none of the Group Companies enters into an agreement or arrangement to do any of
the foregoing.

(b)
Clause 8.3(a) shall not operate as to restrict or prevent any matter undertaken
at the written request or with the written consent of Purchaser.

8.4
Repayment of the Visuray Loan

In the event that the Visuray Loan is not repaid by Visuray to the Company on or
before Completion, the Sellers shall cause Black Horse Holdings Ltd.
(“Blackhorse”) to, by a separate agreement with the Company, pursuant to which
(a) Blackhorse will purchase the Visuray Loan at Completion for the nominal
value plus accrued interest and (b) the Company shall assign its rights under
the Visuray Loan to Blackhorse.
8.5
Pre-Completion Undertaking

Sellers shall cause the board of directors of the Company to give the
shareholders of the Company notice of a shareholders’ meeting to be held on the
Completion Date. Prior to the notice of the meeting Purchaser shall





--------------------------------------------------------------------------------





inform Sellers Representative of the names of the new board members to be
appointed to the board of the Company.
8.6
Access and Assistance

(a)
Subject to Applicable Laws, during the period between the Signing Date and the
Completion Date, Sellers shall furnish, or cause to be furnished, to Purchaser,
its affiliates and accountants, counsel and other representatives access to such
information, personnel and assistance relating to the Group Companies (and the
directors and employees of each Group Company shall be instructed to give all
such information and explanations as Purchaser or any person acting on
Purchaser's behalf may request) as may be reasonably necessary for Purchaser and
its affiliates' preparation for Completion.

(b)
After the Completion, upon reasonable notice, Sellers shall furnish, or cause to
be furnished, to Purchaser, its affiliates and accountants, counsel and other
representatives access to such information, personnel and assistance relating to
Sellers or their Affiliates as may be reasonably necessary for Purchaser and its
Affiliates' financial reporting and accounting matters, or the defence or
prosecution thereof, or response required under or pursuant to, any lawsuit,
action or proceeding or for the purposes of enabling Purchaser to assess or
determine any amount under clause 3.

8.7
Non Solicitation and Non-Competition

(a)
For the purpose of assuring to Purchaser the full benefit of the Group Companies
and in consideration of Purchaser agreeing to purchase the Shares on the terms
of this Agreement, Sellers covenants and undertakes, severally but not jointly,
that they shall not, and shall procure that all persons within any Seller or
Seller's Affiliate shall not, without the prior written consent of Purchaser,
whether directly or indirectly and whether alone or in conjunction with or on
behalf of any other person and whether as principal, agent, director, officer,
shareholder, debenture holder, partner, joint venture, consultant or otherwise:

(i)
for a period of two (2) years immediately following the Completion Date solicit
or endeavour to entice away from the Group Companies any persons employed at the
Signing Date and/or at the Completion Date whether as employee or as consultant
nor employ any such person during such period, save that this undertaking shall
not apply to any recruitment as a result of a bona fide general solicitation
activity; and

(ii)
for a period of two (2) years immediately after Completion, directly or
indirectly conduct or otherwise be engaged or invest in any business which,
directly or indirectly, competes with the Business or otherwise make use of any
technology and/or know-how used, or intended to be used, in the Business at the
Completion Date in a way which, directly or indirectly, competes with the
Business (shall not be interpreted as precluding any Seller from, directly or
indirectly, holding up to 10 percent of shares in any company listed or traded
on any securities exchange or a non-listed company where such holding is a
passive ownership/financial investment).

(b)
If Sellers or any person within any Seller or Seller's Affiliate breaches any of
the provisions in clause 8.7(a), Purchaser shall notify Sellers in writing of
the breach and if Sellers have not have remedied the breach, or procured that
the relevant Person within the any Seller or Seller's Affiliate has remedied the
breach, within 30 days after receipt of such notification, Sellers shall, at
Purchaser's request, pay liquidated damages in an amount equal to EUR 200,000
per breach, or, if a breach is on-going, the same amount for each week as the
breach continues. If the actual damages are higher than the liquidated damages
set out in this clause 8.7(b), Purchaser shall be entitled to claim damages
corresponding to the actual damage (less the liquidated damages). The payment of
liquidated damages or other damages does not affect the rights of Purchaser to
take other action in relation to a breach of clause 8.7(a).

(c)
Notwithstanding the undertaking in clauses 8.7(a)(ii)and 8.7(b) above, the
Parties recognise and approve, that a consultant of the Company, Tancredi Botti,
currently employed on a short contract by the Company, shall upon the expiration
of the contract, assume employment with Visuray and furthermore that Alex
Stewart, also consultant of the Company, may continue to serve Visuray although
he may be employed by the Company






--------------------------------------------------------------------------------





following the signing of this Agreement upon terms acceptable to both Visuray
and the Company. Furthermore, Visuray shall be entitled to employ all employees
or consultants whose agreements with the Company are terminated by the Company.
8.8
Further Assurances

Subject to the terms and conditions of this Agreement, each Party will use its
best efforts to take, or cause to be taken, all actions and to do, or cause to
be done, all things necessary under applicable laws to complete the Transaction,
including without limitation executing and delivering such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary in order to complete or implement expeditiously or gain
necessary approvals for the Transaction.
9.    INDEMNIFICATION
9.1
Purchaser Indemnification

(a)
Subject to the other terms and conditions of this clause 9, Sellers shall
jointly and severally indemnify each of Purchaser, Parent and their Affiliates
(including the Company) and their respective representatives (collectively, the
“Purchaser Indemnitees”) against, and shall hold each of them harmless from and
against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Purchaser Indemnitees based upon,
arising out of, with respect to or by reason of:

(i)
any inaccuracy in or breach of any of the warranties contained in this Agreement
or in any certificate or instrument delivered by or on behalf of Sellers
pursuant to this Agreement, as of the date such representation or warranty was
made or as if such representation or warranty was made on and as of the
Completion Date (except for representations and warranties that expressly relate
to a specified date, the inaccuracy in or breach of which will be determined
with reference to such specified date);

(ii)
any breach or non-fulfilment of any Covenant, agreement or obligation to be
performed by Sellers pursuant to this Agreement;

(iii)
any Transaction Expenses outstanding as of Completion to the extent not deducted
from the Consideration in accordance with clause 3.3(b); or

Notwithstanding the foregoing, where indemnification cannot be satisfied
pursuant to clauses 9.3(f)(i) or 9.3(f)(ii), Sellers shall indemnify the
Purchaser Indemnitees severally and not jointly, except in the case of a breach
of the warranties contained in clauses 6.3 and 6.6, in which case Sellers shall
jointly and severally indemnify the Purchaser Indemnitees regardless of whether
a claim can be satisfied pursuant to clauses 9.3(f)(i) or 9.3(f)(ii).
(b)
It is specifically agreed that the Sellers’ liability in relation to the
Purchaser is exclusively governed by this Agreement and thus no remedy
whatsoever under the Sale of Goods Act (Sw. Köplagen (1990:931)) or under any
other statute, law or legal principle, including (but not limited to) the right
to rescind this Agreement, shall be available to the Purchaser.

(c)
It is also specifically agreed that the Sellers shall not be liable for any
Claim relating to write-down of the book value resulting from the sale of the
Visuray Shares.

9.2
Seller Indemnification

(a)
Subject to the other terms and conditions of this clause 9, Purchaser shall
indemnify and defend each Seller and their Affiliates and their respective
representatives (collectively, the “Seller Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, the Seller
Indemnitees based upon, arising out of, with respect to or by reason of:






--------------------------------------------------------------------------------





(i)
any inaccuracy in or breach of any of the warranties of Purchaser contained in
this Agreement or in any certificate or instrument delivered by or on behalf of
Purchaser pursuant to this Agreement, as of the date such representation or
warranty was made or as if such representation or warranty was made on and as of
the Completion Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date); or

(ii)
any breach or non-fulfilment of any covenant, agreement or obligation to be
performed by Purchaser or Parent pursuant to this Agreement.

9.3
Limitations of Indemnification

Sellers’ liability to indemnify the Purchaser Indemnities and Purchaser’s
liability to indemnify the Seller Indemnitees are subject to the following
limitations:
(a)
If the Purchaser or, following Completion, any Group Company becomes aware of
any matter or circumstance which give rise to a Claim against the Sellers under
this Agreement, the Purchaser shall within 40 Business Days from the date when
the Purchaser or the relevant Group Company became aware, or reasonably should
have become aware of the circumstances giving rise to the Claim give notice in
writing to the Sellers. The written notice shall specify the legal and factual
basis of the Claim and the evidence on which the Purchaser relies and, if
practicable, an estimate of the amount of losses which are, or are to be,
subject of the Claim (including any losses which are contingent on the
occurrence of any future event). Should Purchaser notify later than as required
by this clause 9.3(a), this shall not operate to restrict Purchaser from
presenting a Claim, but Sellers shall not be liable for any additional Loss
attributable to the fact that the notice was sent out later than as stipulated
in this clause 9.3(a).

(b)
No Claim for a breach of representations and warranties shall entitle an
Indemnified Party to indemnification unless notice in writing of any such Claim,
accompanied by reasonable particulars of the Claim specifying the nature of the
Claim and, as far as reasonably practicable, an estimation of the amount of the
Claim, has been given to Indemnifying Party:

(i)
in relation to Warranties relating to Taxes, within three (3) months from the
date when the Taxes in question have been subject to a final and non-appealable
decision by the relevant tax authority/court; or

(ii)
in relation to Fundamental Warranties no later than on the tenth anniversary of
the Completion Date; and

(iii)
in relation to any other warranties, within twenty-four (24) months after the
Completion Date.

(c)
Liability in respect of a Loss shall survive the time at which liability would
otherwise terminate pursuant to clause 9.3(a) if notice of the Claim was
delivered prior to such time.

(d)
if the Indemnified Party has notified the Indemnifying Party of a Claim pursuant
to clause 9.3(a), and the Indemnifying Party does not dispute such Claim (or
does not reserve the right to dispute the Claim if and when it receives further
details on the Claim) by delivering a written notice to the Indemnified Party,
accompanied by reasonable particulars of the Claim specifying the Indemnified
Party’s rationale for disputing the Claim, within 60 days following receipt by
the Indemnifying Party of such notice in accordance with this Agreement, the
Indemnifying Party shall be deemed to have finally and irrevocably accepted the
Claim as well as the Indemnified Party’s calculation of the amount of the Claim.

(e)
The Indemnified Party shall be entitled to indemnification in relation to a
Claim for breach of any of the Business Warranties once such Claim meets the
following requirements:

(i)
in respect of individual Claims (or series of Claims arising from substantially
identical facts and circumstances) for Loss that is equal to or exceeds an
amount in EUR corresponding to 50,000; and






--------------------------------------------------------------------------------





(ii)
only the aggregate amount of the Loss recoverable under such Claims is equal to
or exceeds an amount in EUR corresponding to 400,000, but if such Losses exceed
the said amount the Indemnified Party shall be compensated for the full amount
of the Claim.

(f)
Sellers’ total liability to the Purchaser Indemnitees for a Loss under this
Agreement, other than a Loss due to a breach of the Fundamental Warranties
(which shall not exceed the total Consideration received by the Sellers), fraud
or wilful misconduct, shall not exceed EUR 16,000,000. Claims for
indemnification will be satisfied as follows:

(i)
From the Completion Date up until the first anniversary of the Completion Date,
Purchaser is entitled to make a pro rata reduction (in relation to each Sellers’
share of the total Stock Based Consideration) of each Sellers’ share of the
Stock Based Consideration with an amount corresponding to the Loss suffered by
the Purchaser Indemnitees; and

(ii)
From the Completion Date up until the second anniversary of the Completion Date,
Purchaser is entitled to coverage from the Insurer under the R&W Policy for any
Loss. The premium for the R&W Policy shall be paid by Sellers at Completion and
the R&W Policy shall not exceed EUR 8,000,000.

Purchaser shall first seek compensation in the reduction of the Stock Based
Compensation in accordance with clause 9.3(f)(i) above, and secondly seek
compensation from the Insurer under the R&W Insurance in accordance with clause
9.3(f)(ii) above. For the avoidance of doubt, the above limitation on liability
shall not apply with respect to any breach of the Fundamental Warranties (which
shall not exceed the total Consideration received by the Sellers) or in the case
of fraud or wilful misconduct by Sellers.
(g)
Purchaser’s total liability to the Seller Indemnitees for a Loss under this
Agreement, other than a Loss due to a breach of the Fundamental Warranties
(which shall not exceed the total Consideration received by the Sellers), fraud
or wilful misconduct, shall not exceed EUR 10,000,000.

(h)
For purposes of this clause 9, any inaccuracy in or breach of any representation
or warranty shall be determined without regard to any materiality, Material
Adverse Effect or similar qualification contained in or otherwise applicable to
such representation or warranty.

(i)
Purchaser shall not be entitled to make a Claim for breach of the Business
Warranties to the extent:`

(i)
such Claim is based on facts or circumstances which have been fairly and
specifically disclosed in the Data Room Documents in an orderly and discernible
manner so that a prudent purchaser could:

(A)
understand the content and impact of such disclosure; and

(B)
to identify the facts or circumstances causing the Loss and to evaluate the
extent of the Loss;

(ii)
a full specific provision or allowance for the matter of the Loss, has been made
for such matter in the Accounts or the Completion Statements; or

(iii)
such Claim occurs as a result of the passing of any legislation not in force at
the Completion Date, or which takes effect retroactively, or occurs as a result
of any increase in the tax rate in force on the Completion.

9.4
Other limitations of indemnification

(a)
If any Loss is a tax deductible item, or relates to an untaxed reserve, Sellers’
indemnification for such Loss shall be reduced by the actual tax savings
actually made by that Group Company.

(b)
Purchaser shall take reasonable actions to mitigate any indemnifiable Loss in
respect of which a Claim for breach of the Warranties could be made under this
Agreement.






--------------------------------------------------------------------------------





10.    SPECIFIC INDEMNITY BY THE SELLERS
10.1
The Sellers shall indemnify, defend and hold harmless the Purchaser from and
against any Loss as a result of

(a)
Spencer Gunn’s and Innovative Pivotal Application Ltd's relationship with any of
the Group Companies prior to the Closing Date, and

(b)
the dispute involving Madame Bouquet, Space Dental, and Oy Ajat Ltd. related to
an Oy Ajat Ltd. product sold by Space Dental in France to the extent not already
included in Debt.

10.2
Except for the limitations set forth in clause 9.3(f) the limitations set forth
in clause 9.3 shall not apply to indemnifications under this clause 10.

11.    Third Party Claims and Recovery
11.1
In case Purchaser after the Completion Date becomes aware of any Third Party
Claim for which Sellers may be liable, Purchaser shall, in order to preserve its
right to bring a Claim against Sellers, either itself, or shall procure that the
relevant Group Company shall:

(a)
as soon as reasonably practicable, but in no event later than 40 Business Days
after Purchaser became aware of the Third Party Claim, give notice of it in
writing to Sellers; and

(b)
not make any admission of liability and not agree to settle or compromise with
any person, body or authority in relation to it, without obtaining the prior
written consent of Sellers.

11.2
Should Purchaser notify later than as required by clause 11.1, this shall not
operate to restrict Purchaser from presenting a Claim, but Sellers shall not be
liable for any additional Loss attributable to the fact that the notice was sent
out later than as stipulated in clause 11.1.

11.3
Provided that Sellers has confirmed to Purchaser, in writing within 10 Business
Days after Purchaser gave notice of the Third Party Claim pursuant to
clause 11.1, that the Third Party Claim constitutes a breach of this Agreement
for which Sellers is liable to indemnify Purchaser in full, Sellers shall be
entitled, at its own cost and expense, and after proper notification to
Purchaser to assume the defence of any Third Party Claim and take such actions
as it deems necessary in the name of any Group Company. Sellers shall diligently
conduct the defence of the Third Party Claim and when defending a claim Sellers
shall take due consideration to the relevant Group Company's commercial interest
in particular if the third party is a customer of or supplier to a Group
Company. In such event, Purchaser shall give, and/or ensure that the relevant
Group Company will give, to Sellers all authorisations and all assistance
necessary to enable Sellers to dispute and defend any such claim.

11.4
If Purchaser has been indemnified in full by Sellers as a complete settlement of
a Claim, and Purchaser or a Group Company subsequently has the right to recover
any amount in respect of the claim from any third party, then such right shall,
on request by Sellers and to the extent permissible under applicable laws and
always subject to the commercial interests of Purchaser and the Group Companies
as deemed by Purchaser, be assigned to Sellers, or as applicable, any amount
received from such third party shall be paid to Sellers (less any reasonable
cost incurred in such recovery).

11.5
This clause 11 shall in no way restrict Purchaser when seeking to fulfil its
obligations pursuant to clause 9.4(b).

12.    SETTLEMENT OF CLAIMS
12.1
Payment

(a)
If Purchaser has asserted a Claim pursuant to clause 9 by delivering a written
notice to Sellers, and Sellers have not disputed the Claim in accordance with
clause 9.3(d), Purchaser shall make a pro rata reduction (in relation to each
Sellers’ share of the total Stock Based Consideration) of each Sellers’ share of
the Stock Based Consideration, in an amount corresponding to the amount of such
Claim and shall provide Sellers’ Representative with notice of such reduction.






--------------------------------------------------------------------------------





(b)
If Seller has asserted a Claim pursuant to clause 10 by delivering a written
notice to Purchaser and Purchaser has not disputed the Claim in accordance with
clause 10.3(c), Purchaser shall deposit the amount of such Claim into the
Transaction Account and instruct the Bank to distribute the amount of such Claim
to Sellers within seven Business Days.

(c)
If clause 9.3(f)(ii) is applicable, Purchaser and Sellers shall within three (3)
Business Days following the Adjustment Date jointly instruct the Insurer to pay
the amount of such adjustment to Purchaser.

12.2
No double recovery

Any payment made in respect of any Claim shall satisfy and discharge any other
Claim which is capable of being made against the Sellers in respect of the same
matter, but only to the extent of the payment made.
12.3
Disputes

Except in respect of a dispute in relation to the Completion Statements which
shall be finally resolved and determined in accordance with the procedures in
clause 3.5, if any dispute regarding a breach of this Agreement arises, such
dispute shall be finally resolved and determined by arbitration pursuant to
clause 22.
13.    CONFIDENTIALITY
13.1
Each Party undertakes not to use or disclose any Confidential Information
relating to the other Party unless:

(a)
required to do so by law or pursuant to any order of court or other competent
authority or tribunal;

(b)
required to do so by any applicable stock exchange regulations or the
regulations of any other recognised market place;

(c)
such disclosure has been consented to by the other Party in writing (such
consent not to be unreasonably withheld or delayed); or

(d)
to its professional advisers who are bound to such party by a duty of confidence
which applies to any information disclosed. If a Party becomes required, in
circumstances contemplated by clause 13.1(a) or 13.1(b) to disclose any
information, the disclosing Party shall, to the extent lawful, use its
reasonable endeavours to consult with the other Party prior to any such
disclosure.

13.2
If this Agreement is terminated, irrespective of the cause of such termination,
Purchaser shall, and shall procure that its advisors shall, upon a request in
writing from Sellers, return or destroy any document containing Confidential
Information, and any copy of it. Notwithstanding the above, Purchaser shall be
entitled to retain one copy solely for archival purposes and Purchaser's
advisors shall be entitled to retain copies to the extent required by applicable
law.

14.
ANNOUNCEMENTS

All press releases, public announcements and public relations activities by the
Parties with regard to this Agreement or the transaction contemplated by it
shall be mutually approved by the Parties in advance of such release or
announcement. A Party shall, however, not be prevented from disclosing such
information which is required under applicable law or stock exchange regulations
provided that (unless such consultation is prohibited) such disclosure occurs
after consultation as to timing and content of such disclosure with the other
Party.





--------------------------------------------------------------------------------





15.
SELLERS' REPRESENTATIVE

15.1
Each Seller hereby unconditionally and irrevocably appoints the Sellers’
Representative as its representative in respect of all matters relating to the
Transaction Documents and otherwise in relation to the Transactions. The
Sellers’ Representative is thereby, as of the Signing Date, duly authorized by
each Seller, on its behalf, to inter alia:

(a)
receive, deliver, order or make any payment relating to the Transaction
Documents or any other agreement or document relating to the Transactions;

(b)
enter into any Transaction Documents or any other agreement or document relating
to the Transactions;

(c)
deliver and accept receipt of any notice, request, or other communication
relating to the Transaction Documents or any other agreement or document
relating to the Transactions;

(d)
agree to amend the Transaction Documents or any other agreement or document
relating to the Transactions;

(e)
assert, negotiate, enter into settlements, consent or agree to arbitration and
comply with any orders of courts or awards of arbitrators with respect to any
claim under the Transaction Documents (including with any third parties with
respect to any Third Party Claims and Recovery as contemplated in clause 11 or
any other agreement or document relating to the Transactions; and

(f)
take all actions necessary or appropriate, in the sole judgement of the Sellers’
Representative, for the accomplishment of any of the foregoing or otherwise to
represent each Seller in any other matter under the Transaction Documents or
otherwise in relation hereto.

16.
COSTS AND EXPENSES

Each Party shall bear its own costs, charges and expenses incurred in relation
to the preparation, negotiation, execution and implementation of this Agreement.
17.
ENTIRE AGREEMENT

This Agreement, together with the other Transaction Documents, represent the
entire understanding and agreement between the Parties with respect to the
subject matter hereof and supersedes all prior negotiations, understandings and
agreements with respect to the subject matter hereof.
18.
AMENDMENTS AND WAIVERS

This Agreement may only be amended by an instrument in writing duly executed by
the Parties. No change, termination, modification or waiver of any provision,
term or condition of this Agreement shall be binding on the Parties, unless it
is made in writing.
19.
NOTICES

19.1
All notices, requests, demands, approvals, waivers and other communications
required or permitted under this Agreement must be in writing in the English
language and shall be deemed to have been received by a Party when:

(a)
delivered by post, unless actually received earlier, on the third Business Day
after posting, if posted within Sweden, or the fifth Business Day, if posted to
or from a place outside Sweden;

(b)
delivered by hand, on the day of delivery;

(c)
delivered by fax, on the day of dispatch if supported by a written confirmation
from the sender's fax machine that the message has been properly transmitted;

(d)
if delivered by e-mail, upon confirmation by the receiving Party.






--------------------------------------------------------------------------------





19.2
All such notices and communications shall be addressed as set out below or to
such other addresses as a party may notify to the others for this purpose in
accordance with this clause 19. Notice of any change shall be effective five (5)
Business Days after the date on which it is deemed to have been given in
accordance with this clause 19, or such later date as may be specified in the
notice.

Sellers:
 
For the attention of:
Jean-Philippe Flament                
Address:
8 Boulevard Rainier III, MC 98000, Monaco              
Email:
jp.flament@jflament.com        
 
 
With a copy to:
Hannes Snellman Attorneys Ltd
For the attention of:
Richard Åkerman    
Address:
Kungsträdgårdsgatan 20, P.O. Box 7801, SE-103 96 Stockholm Sweden
Email:
richard.akerman@hannessnellman.com
 
 
Purchaser:
Varex Imaging Corporation 
For the attention of:
Vice President - Business Development               
Address:
1678 South Pioneer Road, Salt Lake City, Utah 84104           
Email:
matthew.lowell@vareximaging.com                 
 
 
With a copy to:
Advokatfirma DLA Piper Sweden KB              
For the attention of:
Emma Norburg                
Address:
Kungsgatan 9, P.O. Box 7315, SE-103 90 Stockholm Sweden              
Email:
emma.norburg@dlapiper.com                    

19.3
For the purposes of this Agreement, “writing” or “written” shall not include
e-mails (except for as explicitly expressed above).

20.
ASSIGNMENTS

No person may assign, delegate, sub-contract, or otherwise transfer or pledge or
grant any other security interest in or over any of its rights or obligations
under this Agreement without the prior written consent of the other Party,
except that Purchaser may transfer or assign, in whole or in part, its rights
and/or obligations under this Agreement to any company directly or indirectly
controlling, controlled by or under common control of Purchaser.
21.
PARTIAL INVALIDITY

If any provision of this Agreement or the application of it shall be declared or
deemed void, invalid or unenforceable in whole or in part for any reason, the
remaining provisions of this Agreement shall continue in full force and effect.
The Parties shall seek to amend such void, invalid or unenforceable provisions
and thereby this Agreement in order to give effect to, so far as is possible,
the spirit of this Agreement and to achieve the purposes intended by the
Parties.
22.
GOVERNING LAW AND DISPUTES

22.1
This Agreement shall be governed by and construed in accordance with the
substantive laws of Sweden.

22.2
Any dispute, controversy or claim arising out of or in connection with this
Agreement, or the breach, termination or invalidity of it, shall be finally
settled by arbitration administered by the Arbitration Institute of the
Stockholm Chamber of Commerce (“SCC”). The Rules for Expedited Arbitrations
shall apply, unless the SCC in its discretion determines, taking into account
the complexity of the case, the amount in dispute and other






--------------------------------------------------------------------------------





circumstances, that the Arbitration Rules shall apply. In the latter case, the
SCC shall also decide whether the Arbitral Tribunal shall be composed of one (1)
or three (3) arbitrators.
22.3
The place of arbitration shall be Stockholm.

22.4
The language to be used in the arbitral proceedings shall be English.

22.5
The Parties undertake and agree that all arbitral proceedings conducted with
reference to this arbitration clause will be kept strictly confidential. This
confidentiality undertaking shall cover all information disclosed in the course
of such arbitral proceedings, as well as any decision or award that is made or
declared during the proceedings. Information covered by this confidentiality
undertaking may not, in any form, be disclosed to a third party without the
written consent of all Parties.

______________________________
(Signature pages follow





--------------------------------------------------------------------------------





EXECUTION PAGES


This Agreement has been duly executed as of the date first written above in two
original copies, of which Purchaser and Sellers have each taken one copy. This
Agreement may be executed in counterparts.
SELLERS:


Bernard Invest and
Finance Holding SAL




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Black Horse Holdings Ltd






/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament


Matrix Technologies Holding GmbH




/s/ Marc Sperschneider
Marc Sperschneider






Oro Management Ltd




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Whitehorse Investing Ltd




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney




Dorsay Finance Corp




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney




Alta Invest SA
 


/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney




Jean-Philippe S. Flament




/s/ Jean-Philippe S. Flament








Franck Biancheri




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney




Thor Kristian Haugnaess




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Roy Mosvold




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney




Innovative Pivotal
Applications Ltd


/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney






--------------------------------------------------------------------------------





Praline Consulting Corp




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney
TONGA INVEST AS




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


John Bruce




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Christer Ullberg




/s/ Christer Ullberg




Jouni Pyyhtia




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Mattias Urech




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Niclas Weber




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


York Haemisch




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Rasmus Ljungwe




/s/ Rasmus Ljungwe






Hamdan Amin




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney






Tuomas Pantsar




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Per Ullberg




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney
Atukem Nabina




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney
Susan Kings




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Roland Neal




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Isak Larsson




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney






--------------------------------------------------------------------------------







Samuel Arcini




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Pasi Laukka




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Charlotte Eriksson




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney


Johan Rydberg




/s/ Jean-Philippe S. Flament
Jean-Philippe S. Flament
by power of attorney














--------------------------------------------------------------------------------





PURCHASER:
VAREX IMAGING INVESTMENTS B.V




/s/ Clarence R. Verhoef


By: Clarence R Verhoef


Title: Director
PARENT:
VAREX IMAGING CORPORATION




/s/Sunny S. Sanyal


By: Sunny S. Sanyal


Title: President and Chief Executive Officer












